Exhibit 10.4.1
 
 


 
SETTLEMENT AND RELEASE AGREEMENT
 


This Settlement and Release Agreement (“Settlement Agreement”) is made this
December 31, 2009, by and between Merial Limited, a company limited by shares
registered in England and Wales (registered number 3332751), with a registered
office at P.O. Box 327, Sandringham House, Sandringham Avenue, Harlow Business
Park, Harlow, Essex CM19 5QA, England, and domesticated in Delaware, USA, as
Merial LLC with a place of business at 3239 Satellite Boulevard, Duluth, Georgia
30096-4640 (“Merial”), and AspenBio Pharma, Inc., (formerly known as “AspenBio,
Inc.) with an address of 1585 South Perry Street, Castle Rock, CO
80104 (“AspenBio”).


WITNESSETH:


WHEREAS, on March 29, 2003, Merial and AspenBio (collectively, the “Parties”)
entered into a Distribution Agreement wherein AspenBio agreed to develop a
Product and Merial agreed to market, distribute, and sell the Product (the
“Distribution Agreement”).  All “defined” terms used in this Settlement
Agreement shall have the definition provided for in the Distribution Agreement;
and


WHEREAS, AspenBio has been unable to successfully develop the Product and has
discontinued all development efforts on the Product; and


WHEREAS, Merial desires that AspenBio not attempt to develop the Product with
any third parties; and


WHEREAS, it is the desire of the Parties to terminate the Distribution Agreement
and to settle, once and forever, all claims arising from or relating to the
Distribution Agreement, and to release each other from any liability arising
from or relating to the Distribution Agreement; and


NOW, THEREFORE, in consideration of the mutual agreements, covenants, and
releases, and other good and valid consideration as set forth herein, the
receipt and sufficiency of which are hereby acknowledged by each of the Parties,
the Parties do hereby covenant, represent, warrant, promise, and agree to the
following:


1.
PAYMENT.  On or before January 31, 2010, AspenBio shall pay Merial FIFTY
THOUSAND DOLLARS ($50,000) in good funds (certified or cashier’s check) pursuant
to Sections 6.3(b) and 1.2 of the Distribution Agreement.  The payment must be
delivered to the following address:



Merial Limited
Attn: Adam C. Bassing
3239 Satellite Blvd.
Duluth, GA 30096


2.
TERMINATION OF LICENSE AGREEMENTS.



AspenBio shall terminate all agreements associated with the Distribution
Agreement that provide it with any intellectual property or contractual rights
to the intellectual property underlying the Product, including without
limitation, all license agreements with universities.
 
 

--------------------------------------------------------------------------------



 
3.
ASPENBIO’S REPRESENTATIONS AND WARRANTIES.



AspenBio represents and warrants that it will not conduct any activities related
to the development of the Product, for a period of five (5) years from the date
of this Settlement Agreement, whether such activities are conducted
independently, with any affiliate or with any third party.


4.
TERMINATION OF THE DISTRIBUTION AGREEMENT.



Upon full and complete performance by AspenBio of the conditions contained in
Paragraphs 1, 2 and 3, the Distribution Agreement shall terminate.


5.
MUTUAL RELEASES.

 
(a)  
AspenBio hereby releases and forever discharges Merial, its affiliates,
directors, officers, shareholders, agents, representatives, and employees, and
their successors and assigns, from any and all claims, cause or causes of
action, damages, claims for costs, attorneys’ fees, losses, or demands arising
out of or in any way related to the Distribution Agreement.



(b)  
Upon the full and complete performance by AspenBio of the conditions contained
herein, Merial shall release and forever discharge AspenBio, its affiliates,
directors, officers, shareholders, agents, representatives, and employees, and
their successors and assigns, from any and all claims, cause or causes of
action, damages, claims for costs, attorneys’ fees, losses or demands arising
out of or in any way related to the Distribution Agreement.



6.
DEFAULT.  If any of the following events occur, AspenBio will be in breach of
this Settlement Agreement:



(c)  
AspenBio fails to make the $50,000 payment to Merial in good funds on or before
January 31, 2010, as set forth in Paragraph 1 hereof;



(d)  
AspenBio fails to terminate all agreements referenced in Paragraph 2 hereof; or



(e)  
AspenBio conducts any activities related to the development of the Product as
set forth in Paragraph 3 hereof.



In the event AspenBio breaches this Settlement Agreement, Merial shall be
entitled to take any and all legal action available against AspenBio, including
without limitation, an action for breach of this Settlement Agreement for the
full amounts due and owing to Merial hereunder.


7.
NO ASSIGNMENT.  The Parties warrant and represent that there has been no
assignment, sale, grant, conveyance or transfer, by operation of law or
otherwise, to any other person, firm, corporation or entity of any claim,
demand, right, cause of action or interest released in this Settlement
Agreement.  The Parties agree to indemnify, defend and hold each other harmless
from any claim, liability, or expense which may be incurred as a result of the
assertion of any claim, right, or interest by any person by reason of any such
assignment, sale or transfer.

 
 

 

--------------------------------------------------------------------------------


8.
ENTIRE AGREEMENT.  This Settlement Agreement constitutes the sole and entire
agreement and understanding of the Parties with respect to the subject matter
hereof and no representations, terms or agreements other than those set forth
herein have been relied upon or shall be binding upon any of the Parties.  The
terms of this Settlement Agreement are contractual and not mere recitals.



9.
SEVERABILITY.  If any term or condition of this Settlement Agreement or
application thereof to any person, entity or circumstance shall, to any extent,
be invalid or unenforceable, neither the remainder of this Settlement Agreement
nor the application thereof shall be affected thereby; and each remaining term
or condition of this Settlement Agreement shall be valid and enforceable to the
fullest extent permitted by law, and shall continue to inure to the benefit of
and be binding upon the Parties.



10.
AMENDMENTS.  The terms of this Settlement Agreement shall not be altered,
amended, modified or otherwise changed in any respect or particular except by a
writing duly executed by authorized representatives of the Parties.  The Parties
hereby acknowledge and agree that they will make no claim at any time that the
terms of this Settlement Agreement have been orally altered or modified in any
respect whatsoever.



11.
WARRANTY OF AUTHORITY.  Each Party represents and warrants to the other Party
that it has the power and authority to execute and deliver this Settlement
Agreement, that it has obtained all necessary authorizations to enter into this
Settlement Agreement, that the execution of this Settlement Agreement does not
put it in violation of any agreement to which it is a party, and that this
Settlement Agreement constitutes a legal, valid and binding obligation
enforceable upon the Parties in accordance with its terms.



12.
NO REPRESENTATION.  The Parties hereby represent that they have carefully read
this Settlement Agreement and know the contents thereof, and sign the same as
their own free act without any promise, inducement, or representation not fully
expressed herein.



13.
REPRESENTATION BY COUNSEL.  The Parties further acknowledge that they have been
represented by counsel of their own choosing in connection with this Settlement
Agreement and that the Settlement Agreement was negotiated at arm’s length.  The
Parties agree that this Settlement Agreement shall not be construed for or
against any Party by reason of that Party having drafted or negotiated, or
failed to draft or negotiate, all or any portion of any provision of this
Settlement Agreement.



14.
NO WAIVER.  Neither the failure of either Party to exercise any power given such
Party herein or to insist upon strict compliance by the other Party with its
obligations hereunder, nor any custom or practice of the Parties at variance
with the terms hereof shall constitute a waiver of either Party’s right to
demand exact compliance with the terms hereof.



15.
WAIVER OF JURY TRIAL.  To the extent permitted by law, AspenBio and Merial
hereby knowingly, voluntarily, and intentionally waive any right they may have
to a trial by jury with respect to any litigation based hereon, or arising out
of, under, or in connection with this Settlement Agreement.



16.
CHOICE OF LAW.  This Settlement Agreement shall be governed by the laws of the
State of Georgia.

 
 

--------------------------------------------------------------------------------



 
17.
SECTION HEADINGS.  The headings used in this Settlement Agreement are for
convenience only and in no way define, limit or describe the scope or intent of
any provisions or sections of this Settlement Agreement.



18.
DUPLICATE ORIGINALS.  Each of the undersigned hereby represents, covenants, and
warrants that this Settlement Agreement may, for convenience, be executed by the
Parties in duplicate originals, each of which contains the entire agreement of
the Parties and is intended to be and is as valid and binding as its counterpart
original.



IN WITNESS WHEREOF, the Parties hereto have caused this Settlement Agreement to
be executed by their duly authorized representatives.


 
MERIAL LIMITED
ASPENBIO PHARMA, INC.
 
By: ­­­/s/ Mark Morrison
 
By: /s/ Jeffrey McGonegal
 
Name: Mark Morrison
 
Name: Jeffrey McGonegal
 
Title: VP
 
Title: CFO
 



 
 
 
 
 
 

 

--------------------------------------------------------------------------------





